Citation Nr: 1550821	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  10-49 596	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating higher than 50 percent prior to February 25, 2014, and higher than 70 percent since, for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than February 25, 2014, for the grant of a total disability rating based on individual unemployability (TDIU).

3.  Entitlement to an effective date earlier than February 25, 2014, for the grant of basic eligibility for Dependents' Educational Assistance (DEA) benefits.


REPRESENTATION

Appellant represented by:	Paul M. Goodson, Attorney at Law



WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from September 1964 to August 1968.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from January 2009 and July 2014 rating decisions by Department of Veterans Affairs (VA) Regional Offices (RO).  In the January 2009 decision, the RO in St. Petersburg, Florida, denied the Veteran's claim for an increased rating for his PTSD and his claim of entitlement to a TDIU.  The RO in Winston-Salem, North Carolina, subsequently issued a Statement of the Case (SOC) in November 2010 granting an increased rating of 50 percent for the PTSD - retroactively effective from June 16, 2008 - the date the Veteran had filed his claim of entitlement to a TDIU (which the RO additionally construed as an informal claim for an increased rating for his PTSD).  Jurisdiction over the case remains with the Winston-Salem RO.

In September 2012, the Board remanded those claims for further development and consideration, specifically instructing the Agency of Original Jurisdiction (AOJ) to have the Veteran undergo an additional VA examination and then re-adjudicate the claims, which the AOJ did.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).


In the July 2014 rating decision issued pursuant to the development directed by the Board in the September 2012 remand, the RO again increased the rating for the PTSD, this time however from 50 to 70 percent effective February 25, 2014.  The Veteran since has continued to appeal for an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (holding that it is presumed a Veteran is seeking the highest possible rating for a disability unless he expressly indicates otherwise).  Thus, this claim now concerns whether he was entitled to a rating higher than 50 percent for his PTSD prior to February 25, 2014, and whether he has been entitled to a rating higher than 70 percent since.  The other claims at issue in this appeal concern his purported entitlement to an effective date earlier than February 25, 2014, for the grant of a TDIU and his DEA benefits.  

In July 2011 and May 2015, the Veteran presented testimony before two different Veterans Law Judges (VLJs) of the Board.  Transcripts of both hearings have been associated with the file, so are of record.  During both hearings, the Veteran's attorney argued that the effective date of June 16, 2008, for the assignment of the 50 percent rating for the PTSD was arbitrary and that the effective date for this higher rating, instead, should be in June 2006 when the Veteran filed a prior TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000) (holding that a TDIU claim is also a claim for increased compensation).  The attorney further asserted during both hearings that a statement the Veteran had submitted in December 2007 was meant to be a Notice of Disagreement (NOD) with a March 2007 rating decision that, in relevant part, had denied the June 2006 claim for a rating higher than 30 percent for the PTSD and entitlement to a TDIU.

It appears the statement the Veteran's attorney is alluding to is a December 2007 Report of Contact (VA Form 119), which notes the Veteran wanted to file a claim for service connection for a skin condition and for transverse myelitis secondary to Agent Orange exposure.  There are no other statements of record dated in December 2007 or thereabouts.  The Veteran, then, has not been shown to have asserted any disagreement with the claims that were adjudicated in the March 2007 rating decision in that December 2007 statement, or in any other statements submitted within one year of the March 2007 rating decision.  In fact, in his November 2009 NOD with the January 2009 rating decision that is now at issue in this appeal, he indicated that he believed his claim had been filed in December 2007.  The Board thus finds that the Veteran did not express disagreement with the disability evaluation for his PTSD, or with any of the other matters addressed and denied in the March 2007 rating decision, within one year of that decision, nor was any relevant new and material evidence physically or constructively received by VA prior to expiration of the appellate period.  The Board thus concludes that the March 2007 rating decision became final and binding.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b); 20.201 (2015); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011).  For these reasons, and as will be discussed further below, the Board finds that the Veteran's attorney's contentions regarding the effective date of the higher 50 percent rating for the PTSD have no merit.  The January 2009 rating decision is the decision currently on appeal with respect to the claim for increase.

Further regarding the hearings held in this case, the law requires that a VLJ who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  When two hearings have been held by different VLJs concerning the same issues, the law requires that the Board form a panel of not fewer than three members of the Board to decide those issues.  38 U.S.C. § 7102(a) (West 2014); 38 C.F.R. § 19.3 (2015).  Thus, a panel of three VLJs was formed to decide these claims.  Moreover, in an August 2015 letter, the Veteran was informed of his right to have an additional hearing before the other panel member.  See Arneson v. Shinseki, 24 Vet. App. 379 (2011).  But in his September 2015 response, the Veteran expressly waived this right and asked instead that the Board proceed with consideration of his appeal.  One of the VLJs that presided over one of the hearings that were held is now unavailable, so a panel decision is no longer warranted.  The VLJ that presided over the other hearing, however, is as required ruling on this appeal.

(The July 2011 hearing also included testimony on issues that were not discussed during the May 2015 hearing.  These other issues are being addressed in a separate Board decision by the VLJ that conducted the July 2011 hearing.)

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  For the period prior to February 25, 2014, the Veteran's PTSD was manifested by symptoms such as disturbances of motivation and mood, flashbacks, nightmares, irritability, avoidance, and isolation that approximated occupational and social impairment with reduced reliability and productivity.

2.  For the period since February 25, 2014, the Veteran's PTSD has been manifested by symptoms such as isolation, depression, nightmares, flashbacks, irritability, difficulty adapting to stressful situations, and difficulty establishing and maintaining effective relationships that equate to occupational and social impairment with deficiencies in most areas.  

3.  The Veteran filed an application for a TDIU in June 2008, which was also construed as a claim for an increased rating for his service-connected PTSD.

4.  Prior to February 25, 2014, the Veteran's service-connected disabilities consisted of PTSD, rated as 50-percent disabling; residuals of gunshot wound to the right upper arm, rated as 40-percent disabling; degenerative joint disease of the right shoulder, rated as 30-percent disabling; degenerative joint disease of the right elbow, rated as 20-percent disabling; residuals of gunshot wound to the right elbow, rated as 10-percent disabling; hemorrhoids, rated as 10-percent disabling; and intertrigo, rated as 10-percent disabling.  His combined disability rating was 90 percent.

5.  Prior to February 25, 2014, the Veteran was not precluded from engaging in substantially gainful employment due to his service-connected disabilities.

6.  In a July 2014 rating decision, the Veteran was determined entitled to a TDIU and DEA benefits, both retroactively effective from February 25, 2014.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 50 percent for PTSD were not met for the period prior to February 25, 2014.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).  

2.  The criteria for a disability rating higher than 70 percent for PTSD have not been met since February 25, 2014.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).  

3.  The criteria for assignment of an effective date earlier than February 25, 2014, for the award of the TDIU are not met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.340, 3.341, 3.400, 4.16 (2015).

4.  The criteria for assignment of an effective date earlier than February 25, 2014, for the award of DEA benefits also are not met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2014).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Here, the Board finds that all notification and development action needed to arrive at a decision on the claims on appeal has been accomplished.  In this respect, through a July 2008 notice letter, the Veteran received notice of the information and evidence needed to substantiate his claims.  Thereafter, the Veteran was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has been afforded ample opportunity to submit information and/or evidence needed to substantiate his claims.

The Board also finds that the July 2008 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letter, the RO also notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  These requirements were met by the aforementioned July 2008 letter.  Further, the Veteran was provided notice regarding an award of an effective date and rating criteria in the letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board thus finds that "the appellant [was] provided the content-complying notice to which he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  In this regard, the more detailed notice requirements set forth in 38 U.S.C.A. §§ 7105(d) and 5103A have been met.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claims on appeal.  The Veteran's records of post-service treatment have been associated with the claims file.  In addition, the Veteran was afforded VA psychiatric examinations in December 2008 and February 2014; reports of those examinations are of record.  In that connection, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examinations obtained in this case are adequate, as they are predicated on consideration of all of the pertinent evidence of record, to include the statements of the Veteran, and document that the examiners conducted full psychiatric examination of the Veteran.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claim for increase has been met.  38 C.F.R. § 3.159(c)(4).  

The Veteran has further been given the opportunity to submit evidence, and he and his representative have provided written argument in support of his claims.  The Veteran testified before Veterans Law Judges at hearings in July 2011 and May 2015.  He has not identified, and the record does not indicate, existing records pertinent to his claims that need to be obtained.  Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II.  Analysis

A.  Increased Rating for the PTSD

The Veteran contends that his service-connected PTSD is more disabling than is reflected by the 50 percent disability rating assigned prior to February 25, 2014, and the 70 percent rating assigned thereafter.  

Disability evaluations are determined by comparing a Veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where entitlement to compensation has already been established, VA must address the evidence concerning the state of the disability from the time period one year before the claim for an increase was filed until VA makes a final decision on the claim.  The Court has held that consideration of the appropriateness of a staged rating is required.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The Veteran's PTSD has been evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).  Under the General Rating Formula For Mental Disorders, to include PTSD, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is assignable where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2015).

Relevant evidence of record consists of VA examinations conducted in December 2008 and February 2014 as well as records of ongoing treatment the Veteran has obtained from VA treatment providers.  Report of the December 2008 VA examination reflects that the Veteran reported having a "dependent" relationship with his wife, who was his primary caregiver due to his paraplegia.  He stated that he had "okay" relationships with his children, whom he saw every two to four weeks.  The Veteran was noted to be "hostile" and "contemptuous" toward the examiner and displayed angry, pressured speech; the examiner found it "difficult to get him off the subject of the unfair treatment from the VA concerning his benefits."  His thought process was noted to be rambling, and the examiner observed persecutory delusions which were not found to be persistent.  The Veteran was oriented in all spheres and denied hallucinations and suicidal or homicidal ideation.  His memory and cognitive functioning were found to be normal, and he displayed an anxious mood.  He reported daily "ruminations" of his service experiences, as well as trouble sleeping.  Importantly, the Veteran reported to the examiner at that time that he was unable to work due not to PTSD but to non-service-connected paraplegia.  The examiner diagnosed assigned a global assessment of functioning (GAF) score of 50.  However, the examiner also noted that there were "no changes" in the Veteran's symptoms since the previous VA examination and found his overall symptomatology to cause reduced reliability and productivity, but not deficiencies in most areas of judgment, thinking, family relations, work, mood, or school.  

Report of the February 25, 2014, VA examination reflects that the Veteran explicitly reported that "things are worse" since his prior examination in 2008.  He elaborated that his symptoms had worsened in concert with his deteriorating physical condition, which had been exacerbated by his wife's declining health and his son's move away from the area.  He stated that he was "aware" of suicide as an option but denied any suicidal or homicidal ideation, specifically citing his children and grandchildren as motivation against such thoughts.  He reported increasing isolation in an effort to avoid conflict and angry outbursts and stated that he was often preoccupied with thoughts of his wartime experiences, including frequent nightmares.  He also reported hypervigilance, an exaggerated startle response, and difficulty trusting others or being in crowds.  He was noted to display a depressed mood and anxiety, as well as suspiciousness, mild memory loss, a flattened affect, and disturbances of motivation and mood.  The examiner noted difficulty in establishing and maintaining effective work and social relationships as well as difficulty in adapting to stressful circumstances.  Mental status examination found the Veteran to be fully oriented with flat affect and tense, depressed mood.  His thought process was noted to be somewhat tangential, with adequate concentration and memory and fair insight and judgment.  No thought disorder or hallucinations were noted.  The examiner that the Veteran's PTSD has a significant impact on his social and occupational functioning, including frequent preoccupation with wartime experiences, poor sleep, depression, anxiety, hypervigilance, and flashbacks.  The examiner found that this level of symptomology "would very likely preclude [the Veteran]from obtaining and maintaining employment."  The examiner again assigned a GAF score of 50 but found that his overall level of symptomatology had increased, causing occupational and social impairment with deficiencies in most areas.  No total and social occupational impairment was found.  

Records of VA treatment reflect that the Veteran has complained of multiple symptoms of PTSD.  He was seen on multiple occasions in 2008 for complaints of depressed mood, sleep problems, nightmares, isolation, and decreased energy.  On each of those occasions, the Veteran denied delusions, hallucinations, and suicidal and homicidal ideations, although he reported occasional suicidal ideas at a June 2008 treatment visit.  At that time, the examiner noted that the Veteran's PTSD symptoms had worsened in the past few years and included "continuous rumination" as well as crying spells and flashbacks.  He has consistently been assigned a GAF score of 50.  In April 2009, he similarly reported that he had occasional difficulty sleeping and nightmares but denied feeling helpless or hopeless.  At that time, he stated that his mood was "all right" and that his relationship with his wife was "fine."  He again denied delusions and suicidal and homicidal ideations, and was noted to have a pleasant affect and normal orientation and thought processes.  His GAF score was again assessed at 50 at that time.  

At the Veteran's July 2011 hearing, the Veteran reported that he experienced mood swings and verbal anger outbursts.  He also claimed that he occasionally forgot names of some of his friends and experienced hallucinations.  He additionally recounted an incident in which he got lost while driving home as evidence that his memory was deteriorating.  At the May 2015 hearing, the Veteran reported that his symptomatology had been "the same" for many years, contending that his PTSD thus warranted a 70 percent disability rating throughout the appeal period.  In making this claim, his attorney pointed out that the Veteran had been assigned a GAF score of 50 on multiple occasions during the appeal period, suggesting that his symptoms had been stable throughout the appeal period.  The Veteran reported problems with memory, concentration, and sleep, and stated that he experienced mood swings, nightmares, and flashbacks.  He also contended that he experienced hallucinations and often forgot names of his family and close friends.

Upon review of the above evidence, the Board initially finds that, for the period prior to February 25, 2014, a disability rating higher than 50 percent is not warranted for the Veteran's PTSD.  In that connection, the Board notes that the Veteran was treated on multiple occasions during that period for complaints of depressed mood, nightmares, sleep problems, and ongoing ruminations about wartime experiences.  These symptoms were also noted by the December 2008 VA examiner, who noted that the Veteran experienced ongoing nightmares, flashbacks, and ruminations about his wartime experiences that amounted to reduced reliability and productivity.  Hence, the Board finds that for the period prior to February 25, 2014, the Veteran's PTSD more nearly approximated the assigned 50 percent rating for occupational and social impairment with reduced reliability and productivity, as manifested by the Veteran's restricted affect, trouble with sleep, disturbances of motivation and mood, flashbacks, nightmares, irritability, avoidance, and difficulty establishing and maintaining effective relationships.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (holding that symptoms recited in the rating schedule for mental disorders are to serve as examples of the type and degree of the symptoms and not an exhaustive list).  In so concluding, the Board finds particularly persuasive the Veteran's ongoing social isolation and irritability, as well as multiple findings of problems sleeping, nightmares, flashbacks, and disturbances of motivation and mood.  The Board further looks to the expertise of the December 2008 VA examiner in evaluating the level of severity of these symptoms, and in particular to her clear findings that the Veteran's symptomatology caused occupational and social impairment with reduced reliability and productivity but did not cause total social and occupational impairment or deficiencies in most areas.  

The Board notes, as discussed above, that it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21.  Nonetheless, upon review of the relevant evidence discussed above, the Board finds that, for the period prior to February 25, 2014, the Veteran's PTSD was manifested by symptoms resulting in occupational and social impairment with reduced reliability and productivity and difficulty in establishing and maintaining effective work and social relationships.  See 38 U.S.C.A. § 5017(b); 38 C.F.R. §§ 3.102, 4.3, 4.130, Diagnostic Code 9411.  Therefore, a disability rating higher than the 50 percent assigned prior to February 25, 2014, is not warranted.  In so finding, the Board notes that there is no evidence that the Veteran has problems tantamount to obsessive or ritualistic behavior that interfere with his routine activities.  There is, further, no evidence that the Veteran has at any time displayed stereotyped speech, difficulty in understanding complex commands, impaired judgment, or impaired abstract thinking.  To the contrary, the Veteran has regularly denied suicidal and homicidal ideations and psychotic symptoms.  He consistently reported to his VA treatment providers and examiners that he did not experience visual or auditory hallucinations.  These are the sort of things that strongly suggest that he did not experience deficiencies in most areas as is required for a 70 percent rating.  Rather, his difficulties prior to February 25, 2014, were akin to the problems identified by the criteria for a 50 percent rating, with reduced reliability and productivity as a result.  In particular, the Board notes that the Veteran was not found to have deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood, during the period in question. 

The Board acknowledges that the Veteran and his attorney have contended, on one hand, that the Veteran's PTSD symptomatology had worsened following the December 2008 VA examination but prior to the February 25, 2014, VA examination.  The Veteran also argues in the alternative that his PTSD symptoms have been stable since well prior to the June 2008 filing of the claim for increase and thus warrant at least a 70 percent disability rating for the entirety of the appeal period.  To that end, the Veteran testified at the May 2015 hearing that his symptoms had long been "the same" and reported that he experienced hallucinations and forgetfulness, to the extent that he frequently forgot the names of close friends and family.  The Board, however, finds these contentions not to be credible in light of the fact that the Veteran has consistently denied experiencing hallucinations at his VA treatment visits and both the December 2008 and February 2014 VA examinations.  Further, the Veteran himself denied experiencing hallucinations or such severe memory loss at the July 2011 hearing; rather, he said at that time that he did not have any difficulty recalling family or close friends' names, but instead occasionally had trouble with the names of acquaintances only. 

The Board further acknowledges the contentions of the Veteran's attorney that the Veteran should be awarded a higher rating for PTSD prior to February 25, 2014, given that the Board's September 2012 remand directed the AOJ to schedule a VA examination of the Veteran's PTSD symptomatology to "determine just how much worse it is."  However, it is well established that the Board cannot substitute its own medical opinion for those of qualified medical professionals.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The Board further points out that in that same remand, the Board stated that it was acting in response to the Veteran's report at the July 2011 hearing that his PTSD symptoms had worsened.  However, as discussed above, the Board finds those contentions not to be credible.  The most probative evidence of record is the February 25, 2014, VA examination report, in which the Veteran was first found to have increased PTSD symptomatology, particularly when considered alongside the VA treatment records in which the Veteran denied experiencing many of the symptoms he reported at his hearings. 

In reaching this conclusion, the Board acknowledges that there is some evidence of occupational and social impairment prior to February 25, 2014.  Nevertheless, the record establishes that the Veteran continued to maintain positive relationships with his family members for the period prior to February 25, 2014.  Further, as discussed above, the Veteran has at no time exhibited gross impairment of thought processes.  Also, he was consistently found to be able to communicate without speech problems.  In addition, the Veteran specifically stated at his December 2008 VA examination that he was unable to work during that time due primarily to physical problems.  Although he was noted to experience flashbacks, nightmares, irritability, and avoidance, the kinds of problems he experienced prior to February 25, 2014, were most like those set forth in the criteria for a 50 percent rating.  Consequently, the Board finds that the preponderance of the evidence is against the claim for a higher rating for the Veteran's service-connected PTSD prior to February 25, 2014.  See 38 C.F.R. § 4.7.

The Board further finds that for the period from February 25, 2014, a disability rating higher than 70 percent for the Veteran's service-connected PTSD is not warranted.  Pertinent medical evidence of record shows that the Veteran's PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as difficulty in adapting to stressful circumstances, in particular at work or in a work-like setting, as well as difficulty establishing and maintaining effective relationships.  The Veteran has also complained of problems with irritability, anger, and trouble sleeping, as well as ongoing depression.  However, total occupational and social impairment as a result of the Veteran's service-connected PTSD has not been shown for the period from February 25, 2014.  Importantly, the Veteran has consistently reported maintaining a relationship with his wife, children, and grandchildren.  Further, the February 2014 VA examiner specifically found the Veteran's PTSD not to cause total occupational and social impairment.    

In so finding, the Board acknowledges that the Veteran has not, at any time during the appellate period, displayed delusions, hallucinations, or grossly inappropriate behavior.  Importantly, the Veteran has been shown to be oriented and to be able to perform activities of daily living (other than those limited by non-service-connected paraplegia).  Further, although the Veteran reported at his hearings that he once got lost while driving home in approximately 2007, he has not been shown to have consistent memory loss for his name, the names of his relatives, or his occupation.  In addition, although the Veteran reported in June 2008 treatment visit that he experienced occasional suicidal ideation, he has consistently denied experiencing active suicidal or homicidal thoughts to both his VA examiners and VA treatment providers.  The Board thus finds that any such suicidal ideation has been, at most, brief and transitory and not present to the extent contemplated by the 100 percent disability rating.  Thus, the Board finds that a rating of 100 percent is not warranted under Diagnostic Code 9411.   

In its analysis, the Board has considered the GAF score of 50 assigned to the Veteran at both VA examinations and by his VA treatment providers throughout the appeal period.  According to the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM), the GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  It does not otherwise include impairment in functioning due to physical (or environmental) limitations.  There is no question that the GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  Nevertheless, the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the evaluation issue; rather, they must be considered in light of the actual symptoms of the Veteran's disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).

The DSM identifies scores in the ranges of 41-50 as "serious symptoms," which include suicidal ideation, severe obsessional rituals, frequent shoplifting, or any serious impairment in social, occupation, or school functioning, such as no friends or being unable to keep a job.  The Board notes, however, that the Veteran has not at any time displayed any consistent suicidal ideation or severe obsessional rituals; nor has he been noted to engage in activities such as shoplifting.  Rather, he has complained on only one occasion of experiencing occasional suicidal thoughts; but no formal ideation or plan has been identified at any time during the appeal period.  Further, although the Veteran has been noted to have difficulty maintaining social relationships, he has had some degree of success; he continues to maintain relationships with his wife, children, and grandchildren.  Nothing about the Veteran's assigned GAF scores, when considered in light of the other evidence of record-in particular the Veteran's level of occupational and social impairment as specifically assessed by the December 2008 and February 2014 VA examiners-leads the Board to conclude that ratings higher than those currently assigned are warranted.  In so finding, the Board reiterates that the assigned GAF score is not dispositive of the evaluation and must be considered in light of the actual symptoms of his disorder.  In this case, the Board finds that the Veteran's symptomatology, as discussed above, is appropriately compensated by the 50 percent rating assigned prior to February 25, 2014, and the 70 percent rating assigned thereafter.

The above determination is based upon consideration of applicable rating provisions.  For all the foregoing reasons, the Board finds that the claim for a disability rating higher than 50 percent prior to February 25, 2014, and higher than 70 percent thereafter, for the Veteran's service-connected PTSD must be denied.  38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the Veteran's claim for increase, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The above determinations are based on consideration of the applicable provisions of VA's rating schedule.  The Board finds that at no time has the disability under consideration been shown to be so exceptional or unusual as to warrant the referral for consideration of any higher ratings on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  Here, there is an absence of evidence of marked interference with employment (i.e., beyond that contemplated in the assigned evaluation), frequent periods of hospitalization, or evidence that the Veteran's service-connected PTSD, without consideration of other disabilities, has rendered impractical the application of the regular schedular standards.  Furthermore, his symptoms are all specifically contemplated by the criteria discussed above.  Thus, the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

It bears emphasis that the schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2015).  Thus, based on the record before it, the Board does not find that the evidence demonstrates any unusual disability with respect to the claim that is not contemplated by the rating schedule.  The very symptoms the Veteran experiences are all addressed by the rating schedule.  Thun v. Peake, 22 Vet. App. 111 (2008).  The Veteran's PTSD has not required frequent inpatient care or caused marked industrial impairment beyond that addressed in the schedular rating and the assignment of a TDIU from February 25, 2014.  As a result, the Board concludes that a remand for referral of the rating issue to the VA Central Office for consideration of extra-schedular evaluation is not warranted.

B.  Earlier Effective Dates

Prior to February 25, 2014, the Veteran's service-connected disabilities consisted of PTSD, rated as 50 percent disabling; residuals of gunshot wound to the right upper arm, rated as 40 percent disabling; degenerative joint disease of the right shoulder, rated as 30 percent disabling; degenerative joint disease of the right elbow, rated as 20 percent disabling; residuals of gunshot wound of the right elbow, rated as 10 percent disabling; hemorrhoids, rated as 10 percent disabling; and intertrigo, rated as 10 percent disabling.  His combined disability rating was 90 percent.  As of February 25, 2014, the rating for the Veteran's PTSD was increased to 70 percent, and he was also awarded entitlement to a TDIU effective that date.  However, the Veteran's appeal for a TDIU continues because the date of the award does not extend back to the date of the claim; his claim thus has become one for an earlier effective date for entitlement to a TDIU.  The Veteran contends that the effective date for his award of TDIU should be in June 2006, when he filed a previous claim for an increased rating for PTSD and entitlement to a TDIU, or December 2007, when he contends that he filed a notice of disagreement with the denial of those previous claims.  The Veteran filed the current claim for entitlement to a TDIU in June 2008.

In this case, as discussed in the Introduction above, the Veteran's attorney contended in the July 2011 and May 2015 hearings that the effective date of entitlement to a TDIU should be in June 2006, when the Veteran filed a prior claim for increased rating for PTSD and entitlement to a TDIU. Alternately, the Veteran's attorney appears to have contended that, in the alternative, the effective date should be in December 2007, when he contends the Veteran intended to file a notice of disagreement with the March 2007 denial of those prior claims.  However, as noted above, there is no merit to this contention; the December 2007 statement does not reference PTSD, TDIU, or the March 2007 denial; rather, it consists entirely of a new, unrelated service connection claim.  Thus, there is no basis in the record for an effective date of either June 2006 or December 2007 for the award of a TDIU.  

Similarly, although the Veteran filed the current claim for entitlement to a TDIU in June 2008, the Board finds that the earliest effective date warranted for the grant of a TDIU is February 25, 2014, the date the Veteran's VA psychiatric examiner found the Veteran to be unable to work due entirely to his PTSD symptoms.  Prior to that time, the Veteran himself had told the December 2008 VA examiner that he was unable to work due not to PTSD but to his non-service-connected paraplegia.  The December 2008 VA examiner specifically found the Veteran's PTSD symptomatology to cause occupational and social impairment with reduced reliability and productivity, but not total occupational impairment or even deficiencies in most areas.  The evidence shows that on February 25, 2014, a VA examiner found-for the first time in the record-that the Veteran's service-connected PTSD caused him to be unable to obtain and maintain gainful employment.  

The general rule with respect to the effective date for an award of increased compensation is that the effective date of an award shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015).  An exception to that rule applies under circumstances where evidence demonstrates a factually ascertainable increase in disability during the 1-year period preceding the date of receipt of a claim for increased compensation.  In that situation, the law provides that the effective date of the award shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within 1 year from such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  In all other cases, the effective date will be the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).

The applicable statute, 38 U.S.C.A. § 5110(b)(2), and regulation, 38 C.F.R. § 3.400(o)(2), are applicable only where the increase precedes the claim (provided also that the claim is received within one year after the increase) and are not applicable when a claim is filed and the increase in disability is subsequently ascertainable.  See Harper v. Brown, 10 Vet. App. 125 (1997).  The phrase "otherwise, date of receipt of claim" in 38 C.F.R. § 3.400(o)(2) provides the applicable effective date when a factually ascertainable increase occurred more than one year prior to receipt of the claim for increased compensation.  Id.

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: Provided, that if there is only one such disability, this disability shall be ratable as 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2015).

Entitlement to a total compensation rating must be based solely on the impact of a veteran's service-connected disability on his ability to keep and maintain substantially gainful work.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  The question in a TDIU case is whether a veteran is capable of performing the physical and mental acts required by employment and not whether a veteran is, in fact, employed.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b) (2015).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2015).

The Board finds that February 25, 2014, is the proper date that entitlement arose, as the date that the Veteran became unable to secure or follow a substantially gainful occupation as a result of a service-connected disability.  In particular, the VA examination on February 25, 2014, reflects increased PTSD symptomatology warranting an increased rating; indeed, the Veteran was assigned a 70 percent rating for his service-connected PTSD from this date.  The evidence does not conclusively show that the Veteran was unable to work until the February 25, 2014 VA examination for PTSD.  The effective date of February 25, 2014, is thus appropriate.  Based on the foregoing, the Board concludes that an effective date earlier than February 25, 2014, for the award of a TDIU is not warranted.  As the preponderance of the evidence is against the claim for an earlier effective date for a TDIU, the reasonable doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b) (West 2014).

For the purposes of entitlement to Dependents' Educational Assistance (DEA) benefits under 38 U.S.C. Chapter 35, basic eligibility exists if, among other things, the veteran was discharged from service under conditions other than dishonorable and the veteran has a permanent and total service-connected disability. 38 U.S.C.A. § 3501 (West 2014); 38 C.F.R. §§ 3.807, 21.3021 (2015).  In this case, the Board has determined that the proper effective date for the TDIU was no sooner than established by the RO-February 25, 2014.  Therefore, there can be no entitlement to DEA benefits prior to that event.  In short, because the Board has herein denied entitlement to an effective date earlier than February 25, 2014, for entitlement to a TDIU, there is no basis for assigning an effective date prior to February 25, 2014, for the Veteran's entitlement to DEA benefits.  The appeal is denied.


ORDER

Entitlement to a disability rating higher than 50 percent prior to February 25, 2014, and higher than 70 percent since, for PTSD is denied.

Entitlement to an effective date earlier than February 25, 2014, for the grant of the TDIU is denied.

Entitlement to an effective date earlier than February 25, 2014, for the grant of basic eligibility to DEA benefits is denied.



_______________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


